Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	This office action is responsive to communication(s) filed on 11/29/2021.
2.	Claims 1-20 are presented for examination.
3.	Applicant's arguments with respect to the newly added limitations have been considered but are moot in view of the rejections as set forth below.
	Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein during a read operation, the first bit line and the third bit line are pre-charged to a first voltage level and a second voltage level, respectively, wherein the first and second voltage levels are determined by threshold voltages of the respective first and second pre-charge transistors” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Double Patenting
5.	Applicant requests the rejection of non-statutory obviousness-type double patenting be held in abeyance until the claims are otherwise indicated as being allowed.
	It is noted that there are a number of patents being used for the ground of nonstatutory double patenting not only 10,854,283 as indicated in remarks.
	Claim Rejections - 35 USC 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 
7.	Claims 1, 11 and 16 are rejected under 35 U.S.C. § 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1, lines 21-24 and claim 11, lines 28-31, “wherein during a read operation, the first bit line and the third bit line are pre-charged to a first voltage level and a second voltage level, respectively, wherein the first and second voltage levels are determined by threshold voltages of the respective first and second pre-charge transistors” is not described in the specification.
8.	Claims 1 and 11 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1, lines 21-24 and claim 11, lines 28-31 recite the limitation “wherein during a read operation, the first bit line and the third bit line are pre-charged to a first voltage level and a second voltage level, respectively, wherein the first and second voltage levels are determined by threshold voltages of the respective first and second pre-charge transistors” are unclear and confusing. Fig. 1 shows that the first and the second pre-charge transistors M1 and M3 have the same type of N –channel transistors and Fig. 2A shows that the first bit line and the third bit line are pre-charged to the same voltage VB2 due the pre-charge transistors M1 and M3 have the same type of N –channel transistors. See Figs. 2 and 4A for pre-charge transistors M1 and M3 have the same type of P –channel transistors.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
11.	Claims 1-2, 6-12, 15-18 and 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Ko US Pub. No. 20110216616 (previous cited) in view of Shau US Pub. No. 20020114181 (previous cited).
	As per claims 1-2, 7-8, 10-12, 15, and 17, Figs. 1 and 2 of Ko disclose a memory array, comprising: a first memory cell (MCs connecting WL1) and a second memory cell (MCs connecting WL2), each comprising: a data storage element (a portion of SRAM , par. 53) having a first terminal and a second terminal; a first access transistor (par. 53 and an inherency in the SRAM, par. 53 )coupled to the first terminal of the data storage element; and a second access transistor (par. 53 and an inherency in the SRAM) coupled to the second terminal of the data storage element; 
	Fig. 1 or 2 of Ko fails to disclose further comprising: a first pre-charge transistor (N or P transistor) coupled between the first bit line and a reference voltage; and a second pre-charge transistor (N or P transistor) coupled between the third bit line and the reference voltage  (Vcc), wherein during a read operation, the first bit line and the third bit line are pre- charged to a first voltage level (Vcc-Vth of transistor) and a second voltage level (Vcc-Vth of transistor), respectively, wherein the first and second voltage levels are determined by threshold voltages of the respective first and second pre-charge transistors. However, the pre-charge transistors should be inherent in the memory device in order to pre-charge the bit lines of the memory cell before reading.
	These limitations would be further in view by Figs. 9A and 10A of Voogel et al. US Pub. No. 20150207504. For example, Fig. 9A of Voogel discloses that the pre-charge transistor p2 or p3 is a P-channel transistor therefore the bit line BL will be charged to the reference voltage minus a threshold of p2 or p3 transistor; and Fig. 10A of Voogel discloses that the pre-charge transistor n2 or n3 is a N-channel transistor therefore the bit line BL will be charged to the reference voltage minus a threshold of n2 or n3 transistor	
	Fig. 2 and paragraph 39 of Ko disclose that a memory cell array region MCA1 may include memory cells MC connected between the word line WL1 and each of the bit lines BL11 and BL12, and the memory cell array region MCA2 may include memory cells MC connected between the word line WL2 and each of the bit lines BL21 and BL22; a sense amplifier SA11 coupled to the bit lines BL12 and BL22; a sense amplifier SA12 coupled to the bit lines BL11 and BL21. Fig. 2 of Ko also discloses two memory cells coupled to the same word line WL1 in the memory cell array region MCA1 and two memory cells coupled the same word line WL2 in the memory cell array region MCA2, therefore, Ko fails to disclose the two memory cells in each memory cell array region coupled to two different word lines. 
	As per claim 6, and a limitation “write driver” of claim 11, Fig. 1 or 2 of Ko fails to disclose further comprising a write circuit configured to write data to the first memory cell through the first bit line and the second bit line. However, the write circuit should be inherent in the memory device in order to store data in to the memory cell. 
	As per claims 9 and 16, Fig. 1 or 2 of Ko fails to disclose wherein the first access transistor and the first pre-charge transistor are of different or of the same transistor types. However, the first access transistor and the first pre-charge transistor are of different or of the same transistor types would be inherent in the memory device in order to pre-charge the bit lines of the SRAM memory cell before reading. These limitations would be rejected under 103 rejection further in view by Figs. 9A and 10A of Voogel et al. US Pub. No. 20150207504.
	As per claim 18, Figs. 1 and 2 of Ko disclose a method of operating a memory array, the memory array comprising: a first memory cell (MCs connecting WL1, or a SRAM, par. 53) and a second memory cell (MCs connecting WL2, or another SRAM, par. 53), wherein each of the first memory cell and the second memory cell comprises a data storage element (a portion of SRAM , par. 53) having a first terminal and a second terminal; a first word line (WL1)) coupled to the first terminal of the first memory cell; a second word line (WL1) coupled to the second terminal of the first memory cell; a first bit line (B12 as one bit line from the SRAM) coupled to the first terminal of the first memory cell; a second bit 
	Paragraphs 45, 47, 84 and Fig. 2 of Ko disclose how the sense amplifier, e.g. SA11, may sense and amplify the bit lines BL11 and BL 21, therefore, wherein the method comprises: precharging the first bit line and the third bit line to a first voltage; asserting the first word line to access a second voltage level according to the first memory cell while keeping the third bit line at the first voltage; and reading data of the first memory cell by comparing the first voltage to the second voltage level is an inherent teaching by Ko or obvious by Figs. 3a, 7a and 9 of Shau, for example, precharging the first bit line (BL) and the third bit line (BL#) to a first voltage(precharge voltage PCGV before T2 ; asserting the first word line (WL) to access a second voltage level (T3, par. 84) according to the first memory cell while keeping the third bit line at the first voltage (the memory array further includes a first read/write port and a second read/write port for independently carrying out a read/write operation by activating the first and 
second word-lines respectively and by controlling the first and second bit-lines respectively to have a bit-line voltage higher, lower or within the medium voltage range between the first and the second voltage in the abstract); and reading data of the first memory cell by comparing the first voltage to the second voltage level (before T7, par. 24). Therefore, it would have been obvious to a person of ordinary skill in the art at the time invention was made to recognize that the structure for sensing two bit lines from Fig. 2 of Ko is identical to the present invention. Because the structure suggested by the reference is identical to the present invention, therefore, the function may be inherent or intrinsic to the structure 
	The limitations “while keeping the third bit line at the first voltage”, see claims 3, 13 and 19 below for relating to this limitation. 
	As per claim 20, Ko fails to disclose further comprising, in a write operation: pulling the first bit line and the second bit line to a third voltage and a fourth voltage complementary to the third voltage, respectively; turning on the first access transistor and the second access transistor of the first memory cell; and writing data to the data storage element of the first memory cell according to the third voltage and the fourth voltage. However, the write operation is inherent in the memory device. Paragraph 53 of Ko discloses that the memory cell is a SRAM memory cell. Therefor it would have the write operation to pull the first bit line and the second bit line to a third voltage (High) and a fourth voltage complementary (Low) to the third voltage, respectively; turning on the first access transistor and the second access transistor of the first memory cell; and writing data to the data storage element of the first memory cell according to the third voltage and the fourth voltage.
12.	Claims 3-5, 13-14, and 19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Ko US Pub. No. 20110216616 (previous cited) in view of Shau US Pub. No. 20020114181 (previous cited) and further in view of Ciraula et al. US Patent No. 6046930.
	Ko is silent for precharging the bit lines during a read operation. Paragraph 129 of Shau discloses precharging the bit lines during a read operation and Fig. 5A shows the access transistors of the SRAM memory cell coupled to different word lines but both fails to disclose the first access transistor of the first memory cell is activated, and the first access transistor of the second memory cell is deactivated. However, column 5, lines 2-14 and Figs 1 and 2 of Ciraula disclose the first word line (24) and the second word line (25) are operated independently during a read operation (col. 5, lines 2-14); also see column 1, lines 51-59 for precharge. It would have been obvious to a person of ordinary skill in the art at the time invention was made to modify Ko and Shau's circuit which utilizes the first word line and the second word line are operated independently during a read operation as taught by Ciraula in order to access each access transistor independently during the read operation (col. 2, lines 25-34 and col. 5, lines 2-5).
Response to Arguments
13.	Applicant's arguments with respect to the newly added limitations have been considered but are moot in view of the rejections as set forth in the rejection above.
For the above reasons, it is believed that the rejections should be sustained.  Feature of an invention not found in the claims can be given no patentable weight in distinguishing the claimed invention over the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
14.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V HO whose telephone number is (571)272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOAI V HO/Primary Examiner, Art Unit 2827